Citation Nr: 0712758	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran had active duty service from August 1966 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2001 and February 2005, the Board remanded the 
veteran's appeal for additional evidentiary development.


FINDINGS OF FACT

1.  A psychiatric disability, to include a schizoaffective 
disorder, was not manifested in service; a psychosis was not 
manifested to a compensable degree within a year of the 
veteran's separation from active duty; and it is not shown 
that any current psychiatric disability is related to 
service.

2.  There is no competent medical evidence of record 
indicating that the appellant currently has PTSD due to an 
independently verified inservice stressor.


CONCLUSIONS OF LAW

1.  A schizoaffective disorder was not incurred or aggravated 
during the veteran's military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
November 2002 and April 2005, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
While the appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection claims, that 
failure was harmless because the benefits sought on appeal 
are denied, and any questions pertaining to what effective 
date or rating is warranted are moot.  The claims were 
readjudicated in an August 2006 supplemental statement of the 
case (SSOC).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it reasonably affect(s) 
the outcome of the case.  ATD Corp.  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with countless opportunities to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  
 
VA, as part of an August 2004 SSOC informed the veteran that 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR) required more specific information to verify his 
alleged stressors.  The veteran did not provide more specific 
information.  
 
The RO also attempted, on more than one occasion to schedule 
the veteran for VA examinations so that the nature and 
etiology of his claimed psychiatric-based disorders could be 
determined.  On each occasion (September 2003, and October 
and November 2005), the veteran failed to report for 
scheduled VA examinations.  
 
Review of the claims folder shows that the last 
correspondence received by VA from the veteran was in May 
1999.  See VA Form 9.  The duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Regarding the veteran's obvious lack of cooperation in the 
adjudication of his claims, the Board is mindful that, as 
pointed out by the undersigned in February 2005, the record 
contains two possible addresses for the veteran.  His 
accredited representative, in March 2006, confirmed by means 
of an email message that one of these two addresses was 
accurate.  VA subsequently, by means of a March 2006 letter 
and an August 2006 SSOC, mailed correspondence to the 
veteran.  Neither these documents nor any other 
correspondence sent to the veteran in the course of this 
appeal to either referenced address was returned to VA as 
being undeliverable.  Hence, the veteran is presumed to have 
received the correspondence mailed to him.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by VA)).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus, the appellant was not prejudiced, and 
the Board may proceed to decide this appeal.  

Factual Background

The veteran contends that he has several psychiatric 
disorders, including PTSD, which originated in or resulted 
from his period of service.

Service medical records show that the veteran presented in 
August 1970 complaining of personal problems and requesting 
medication to relax and sleep; he was prescribed Valium.  
Several days later he presented complaining of a several-week 
history of nervousness, and indicated that the prescribed 
Valium was not helping.  He explained that his spouse was 
pregnant, and that he was preoccupied with his circumstances.  
He reported a history of attempting to strike one person with 
a hammer and of trying to kill another person with a knife.  
He denied any paranoia or hallucinations, but reported 
experiencing low energy and frequent worrying.  The veteran 
was diagnosed with ruminative anxiety, although the examiner 
questioned whether psychosis was a possible consideration.  
The records show that over the next several days the veteran 
continued to request sleep medication and to report 
nervousness, but by September 1970 his condition was 
described as better.  The report of his November 1970 
discharge examination is silent for any reference to 
psychiatric abnormalities, but notes a past incident of mild 
anxiety and depression with insomnia, described as treated.

The veteran's DD Form 214 describes his military occupational 
specialty as the civilian equivalent of a firefighter.  It 
does not show that he was awarded any combat citation 
associated with Vietnam service.  

The report of an October 1993 private psychiatric assessment 
includes diagnoses of attention deficit hyperactivity 
disorder, adjustment disorder with mixed emotional features, 
and developmental disorder in arithmetic.

A September 1997 VA discharge summary shows a diagnosis of 
delusional disorder, paranoid type versus psychotic disorder, 
not otherwise specified (first psychotic break) versus 
bipolar disorder mixed type with psychotic features.  

The report of an October 1997 VA general medical examination 
includes a diagnosis of PTSD.  The veteran informed the 
examiner that he had acted in a crash rescue capacity during 
his Air Force service.  

The report of an October 1997 VA mental disorders examination 
shows that the veteran first sought psychiatric treatment a 
few months earlier.  Schizoaffective disorder was diagnosed.  

A February 1998 letter from the New England Shelter for 
Homeless Veterans indicates that the veteran had the "classic 
symptoms" of PTSD, which were the result of his combat duties 
in Vietnam in his capacity as a crash rescue team member.  

In several statements on file, and in statements made to 
treating VA physicians, the veteran contends that he has a 
psychiatric disability, including PTSD, originating from 
certain incidents in service he believes involved racism.  He 
also reports being sexually assaulted by an Army Sergeant 
Brown at his entrance examination for the U.S. Air Force.  
See April 1998 statement.  The veteran additionally describes 
losing a close friend named Brooks when that soldier's plane 
exploded during a rescue assignment in the United States.  
See July 1999 VA medical record.  Lastly, he suggests that 
while in Vietnam at the Nha Trang Air Base sometime between 
1967 and 1968, he was exposed to corpses, wounded soldiers, 
small arms fire, and rocket and mortar attacks.  See April 
1998 statement.  

A May 1998 Social Security Administration (SSA) disability 
determination and transmittal form shows that the veteran was 
determined to be disabled beginning in January 1997.  The 
primary diagnosis was "other disorders of the musculoskeletal 
system."  The secondary diagnosis was "anxiety related 
disorders."  The SSA disability benefits were noted to have 
ceased as of October 2002; the veteran's impairment was found 
to no longer be disabling.  

In response to an August 2005 request by VA to assist in the 
verification of the veteran's claimed stressors, the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR -- now CURR), essentially indicated that it was 
unable to verify any of the appellant's claimed stressors.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such active duty service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination whether these requirements are met is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).
 
A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The veteran had active duty service from August 1966 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2001 and February 2005, the Board remanded the 
veteran's appeal for additional evidentiary development.


FINDINGS OF FACT

1.  A psychiatric disability, to include a schizoaffective 
disorder, was not manifested in service; a psychosis was not 
manifested to a compensable degree within a year of the 
veteran's separation from active duty; and it is not shown 
that any current psychiatric disability is related to 
service.

2.  There is no competent medical evidence of record 
indicating that the appellant currently has PTSD due to an 
independently verified inservice stressor.


CONCLUSIONS OF LAW

1.  A schizoaffective disorder was not incurred or aggravated 
during the veteran's military service, and it may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  PTSD was not incurred or aggravated during the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304(f), 4.125(a).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of letters dated in 
November 2002 and April 2005, fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
While the appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the service connection claims, that 
failure was harmless because the benefits sought on appeal 
are denied, and any questions pertaining to what effective 
date or rating is warranted are moot.  The claims were 
readjudicated in an August 2006 supplemental statement of the 
case (SSOC).  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it reasonably affect(s) 
the outcome of the case.  ATD Corp.  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with countless opportunities to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  
 
VA, as part of an August 2004 SSOC informed the veteran that 
the U.S. Armed Services Center for Unit Records Research 
(USASCURR) required more specific information to verify his 
alleged stressors.  The veteran did not provide more specific 
information.  
 
The RO also attempted, on more than one occasion to schedule 
the veteran for VA examinations so that the nature and 
etiology of his claimed psychiatric-based disorders could be 
determined.  On each occasion (September 2003, and October 
and November 2005), the veteran failed to report for 
scheduled VA examinations.  
 
Review of the claims folder shows that the last 
correspondence received by VA from the veteran was in May 
1999.  See VA Form 9.  The duty to assist is not always a 
one-way street.  If a veteran (appellant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Regarding the veteran's obvious lack of cooperation in the 
adjudication of his claims, the Board is mindful that, as 
pointed out by the undersigned in February 2005, the record 
contains two possible addresses for the veteran.  His 
accredited representative, in March 2006, confirmed by means 
of an email message that one of these two addresses was 
accurate.  VA subsequently, by means of a March 2006 letter 
and an August 2006 SSOC, mailed correspondence to the 
veteran.  Neither these documents nor any other 
correspondence sent to the veteran in the course of this 
appeal to either referenced address was returned to VA as 
being undeliverable.  Hence, the veteran is presumed to have 
received the correspondence mailed to him.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing that the 
presumption of regularity of the administrative process 
applies to notices mailed by VA)).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus, the appellant was not prejudiced, and 
the Board may proceed to decide this appeal.  

Factual Background

The veteran contends that he has several psychiatric 
disorders, including PTSD, which originated in or resulted 
from his period of service.

Service medical records show that the veteran presented in 
August 1970 complaining of personal problems and requesting 
medication to relax and sleep; he was prescribed Valium.  
Several days later he presented complaining of a several-week 
history of nervousness, and indicated that the prescribed 
Valium was not helping.  He explained that his spouse was 
pregnant, and that he was preoccupied with his circumstances.  
He reported a history of attempting to strike one person with 
a hammer and of trying to kill another person with a knife.  
He denied any paranoia or hallucinations, but reported 
experiencing low energy and frequent worrying.  The veteran 
was diagnosed with ruminative anxiety, although the examiner 
questioned whether psychosis was a possible consideration.  
The records show that over the next several days the veteran 
continued to request sleep medication and to report 
nervousness, but by September 1970 his condition was 
described as better.  The report of his November 1970 
discharge examination is silent for any reference to 
psychiatric abnormalities, but notes a past incident of mild 
anxiety and depression with insomnia, described as treated.

The veteran's DD Form 214 describes his military occupational 
specialty as the civilian equivalent of a firefighter.  It 
does not show that he was awarded any combat citation 
associated with Vietnam service.  

The report of an October 1993 private psychiatric assessment 
includes diagnoses of attention deficit hyperactivity 
disorder, adjustment disorder with mixed emotional features, 
and developmental disorder in arithmetic.

A September 1997 VA discharge summary shows a diagnosis of 
delusional disorder, paranoid type versus psychotic disorder, 
not otherwise specified (first psychotic break) versus 
bipolar disorder mixed type with psychotic features.  

The report of an October 1997 VA general medical examination 
includes a diagnosis of PTSD.  The veteran informed the 
examiner that he had acted in a crash rescue capacity during 
his Air Force service.  

The report of an October 1997 VA mental disorders examination 
shows that the veteran first sought psychiatric treatment a 
few months earlier.  Schizoaffective disorder was diagnosed.  

A February 1998 letter from the New England Shelter for 
Homeless Veterans indicates that the veteran had the "classic 
symptoms" of PTSD, which were the result of his combat duties 
in Vietnam in his capacity as a crash rescue team member.  

In several statements on file, and in statements made to 
treating VA physicians, the veteran contends that he has a 
psychiatric disability, including PTSD, originating from 
certain incidents in service he believes involved racism.  He 
also reports being sexually assaulted by an Army Sergeant 
Brown at his entrance examination for the U.S. Air Force.  
See April 1998 statement.  The veteran additionally describes 
losing a close friend named Brooks when that soldier's plane 
exploded during a rescue assignment in the United States.  
See July 1999 VA medical record.  Lastly, he suggests that 
while in Vietnam at the Nha Trang Air Base sometime between 
1967 and 1968, he was exposed to corpses, wounded soldiers, 
small arms fire, and rocket and mortar attacks.  See April 
1998 statement.  

A May 1998 Social Security Administration (SSA) disability 
determination and transmittal form shows that the veteran was 
determined to be disabled beginning in January 1997.  The 
primary diagnosis was "other disorders of the musculoskeletal 
system."  The secondary diagnosis was "anxiety related 
disorders."  The SSA disability benefits were noted to have 
ceased as of October 2002; the veteran's impairment was found 
to no longer be disabling.  

In response to an August 2005 request by VA to assist in the 
verification of the veteran's claimed stressors, the U.S. 
Armed Services Center for the Research of Unit Records 
(USASCRUR -- now CURR), essentially indicated that it was 
unable to verify any of the appellant's claimed stressors.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such active duty service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination whether these requirements are met is based 
on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. ? 3.303(a).
 
A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), (ii)  medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii)  credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) in turn require that a 
diagnosis of a mental disorder conform to the American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-
IV).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Where a veteran fails to report for a required examination in 
connection with an original claim for compensation benefits, 
the claim shall be decided on the evidence of record.  38 
C.F.R. § 3.655(b) (2006).



Analysis

Schizoaffective Disorder

Although the appellant was diagnosed and treated for 
ruminative anxiety in service, there is no medical evidence 
tending to show that this disorder represented a chronic 
disability.  Also, the report of his November 1970 discharge 
examination, while noting a past incident of mild anxiety and 
depression, is silent for any reference to psychiatric 
abnormalities.

As previously reported, the veteran was diagnosed in 1993 
with attention deficit, adjustment, and developmental 
disorders; and while he was diagnosed with delusional and 
schizoaffective disorders in 1997, the record is devoid of 
any mention of complaints, abnormal findings, or treatment 
for any of these named disorders in service.  Consequently, 
direct service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  
 
The earliest competent postservice evidence of problems 
affecting the appellant's psychiatric state is in 1993, with 
the claimed schizoaffective disorder being first diagnosed in 
1997.  Consequently, presumptive service connection for 
schizoaffective disorder is not for consideration.  
 
There is no postservice continuity of complaints or symptoms 
pertaining to any psychiatric disability prior to that time.  
Such a lapse of time between service separation (1971) and 
the earliest documentation of current disability (1993) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Significantly, the record is devoid of any medical opinion 
which relates a currently diagnosed psychiatric disorder, to 
include a schizoaffective disorder to service or to any event 
therein.  
 
In conjunction with May 2001 and October 2005 remand 
decisions efforts were made to afford the veteran a VA mental 
examination in order to ascertain whether in fact he had a 
psychiatric disorder, to include a schizoaffective disorder, 
and, if so, whether such disorder was related to his military 
service.  Unfortunately, the veteran failed on multiple 
occasions to report for scheduled examinations.

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without evidence of a nexus between any current 
psychiatric disability and service, service connection for 
such disability is not warranted.

Regarding the appellant's assertions that his schizoaffective 
disorder is related to inservice events, such assertions are 
not competent evidence because he is not shown to have the 
requisite training and expertise to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
benefit sought on appeal is denied.

PTSD

The appellant's service medical records are negative for 
complaint or treatment related to PTSD.  While a reference to 
treated anxiety and depression were noted in the course of 
the veteran's November 1970 separation examination, he was 
clinically evaluated as psychiatrically normal.  

Review of a VA general medical examination conducted in 
October 1997 shows that a diagnosis of PTSD was provided.  
The diagnosis is not shown to, however, have conform to the 
DSM-IV.  The diagnosis was not, however, supported by 
findings set out on the examination report.  38 C.F.R. 
§ 4.125(a).  It is also not clear whether the medical 
professional who conducted the examination was a specialist 
in psychiatry.  
 
Further, the record, due largely to the veteran's non-
cooperation in the development of his claim, fails to include 
supporting evidence that any claimed in-service stressors 
occurred.  See 38 C.F.R. § 3.304(f).  Thus, the supplied 
diagnosis is not shown to have been based on an independently 
verifiable inservice stressor.  The Board further points out 
that an October 1997 VA mental disorders report did not 
include a diagnosis of PTSD, and the examiner specifically 
considered the criteria delineated in the DSM-IV.

In this case, the appellant asserts that he suffers from PTSD 
due to the psychological stress caused by events described 
above.  There is, however, no evidence verifying any claimed 
inservice stressor.  Moreover, a denial of this claim is in 
order because the preponderance of the evidence is against a 
finding that the appellant currently has PTSD.  Under 38 
C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  In this case, 
there is no medical evidence that the appellant currently has 
PTSD.  

While acknowledging that the above-mentioned 1997 VA general 
medical examination report includes a diagnosis of PTSD, the  
preponderance of the competent and most probative medical 
evidence is against finding a current diagnosis of PTSD.  
With respect to the 1997 diagnosis of PTSD, that finding was 
not based on a consideration of the entire medical history of 
the appellant.  Moreover, the diagnosis of PTSD was not 
reached after a review of all of the evidence of record.  A 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The appellant's claim for service connection for PTSD fails 
on the basis that the preponderance of the competent medical 
evidence of record does not show that the appellant suffers 
from PTSD due to a verified in-service stressor, and because 
there is no competent evidence of a current disability.  

Although the appellant asserts that he has PTSD due to 
service he does not have the requisite medical training or 
expertise that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board again notes that attempts were undertaken 
to have the veteran examined in order to ascertain whether in 
fact he had PTSD, and, if so, it was related to his military 
service.  The veteran failed on multiple occasions to report 
for scheduled examinations.  Hence, the claims must be 
reviewed on the evidence of record, and that evidence 
preponderates against the claim.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert.


ORDER

Service connection for a schizoaffective disorder is denied.

Service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


